DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the reply filed 3/18/2021.
Election/Restrictions
Claim 23 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/29/2020.

Terminal Disclaimer
The terminal disclaimer filed on 3/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application 16/470863 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
  The arguments in the response filed 3/18/2021 will be addressed below to the extent they apply to the current rejections.
In Applicants remarks filed 3/18/2021, Applicant argues that Ex. 2 of the instant specification shows the criticality in using the claimed "at least 10% of at least one silicone resin..." This is not persuasive as Applicants haven't showed the entire claimed range of "at least 10%" to be critical. Ex. 2 tests approx. 7% silicone resin (comparative) to approx. 26% silicone resin and shows 26% to be better, 
Applicant remarks that Geffroy teaches alkylcellulose and this is excluded by the instant claims. 
This is persuasive with respect to claim 25 as it is the only claim that excludes alkylcellulose.  Applicants are directed to the new rejection below which address claim 25.
 
Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-15, 17-22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geffroy (US 2013/0280197).
Geffroy discloses a cosmetic composition comprising in a physiologically acceptable medium, at least 5% water, at least one first hydrocarbon-based non-volatile oil chosen from at least C10-C26 monoalcohols, non-volatile oil chosen from silicone oils and/or fluoro oils or hydrocarbon-based oils other than the first oil; and hydrophilic gelling agents (Abs and Geffroy – claim 1).  
Regarding claim 22: Geffroy teaches the composition to be in the form of oil-in-water emulsions (Geffroy – claim 4).
Regarding claim 2: Geffroy teaches the composition to comprise 15-50% of water [0612 and Geffroy – claim 13).
Regarding claim 1 and 11: Geffroy teaches that a suitable first hydrocarbon oil for use includes octyldodecanol (Geffroy – claim 10) and teaches this to be a preferred oil [0108], taught to be used in amounts ranging from 5-75% and 10-40% [0116] which overlap with the claimed ranges.
Regarding claims 1 and 7-10: Geffroy teaches that in a preferred embodiment the 2nd non-volatile oil is a phenyl silicone oil [0122 and Geffroy – claim 8] and a preferred oil is Belsil PDM 1000 (trimethylsiloxyphenyl dimethicone) [0192 and working example 14] and this is present in amounts ranging from 10-40% and 15-30% [0197 and Geffroy – claim 9].
Regarding claims 4-6 and 24: Geffroy teaches the composition can further comprise at least one silicone resin [0618].  In a preferred embodiment an MQ resin is used, such as those of the trimethylsiloxysilicate type.  Mention can be made of those sold under KF-7312J, which is taught by the 
Regarding claims 1 and 12: Geffrey teaches that additional oils can be added, such as volatile oils [0241-0242].  The volatile oil is preferably apolar and can be especially chosen from isododecane [0247-0250], these volatile oils can be present in amounts ranging from 0.5-20% [0252].
The volatile oils are taught to be used in amounts of 0.5-20% and the silicone resins are used in amounts ranging from 0.5-20%, which provides a wt. ratio of  silicone resin/volatile oil which overlaps with the claimed ranges.
Regarding claim 13: Geffroy teaches that the 2nd polar non-volatile hydrocarbon oil can be chosen ester oils and teaches isononyl isononanoate to be suitable for use [0227-0231].  It is noted that Geffroy teaches that the 2nd oil can be silicone oil and/or hydrocarbons oils, thus clearly contemplating the use of both silicone oils and 2nd hydrocarbons oils. Geffroy teaches that the 2nd hydrocarbon oil can be used in amounts ranging from 10-40%, which provides a wt. ratio of  silicone resin/volatile oil which overlaps with the claimed ranges,
Regarding claims 19-20: Geffroy teaches that hydrophilic gelling polymer can be added, such as Simulgel 600 or Aristoflex HMS (copolymer based on acrylamidopropanesulfonic acid) [0432 and 0434], both taught by the instant specification to be hydrophilic thickening polymers.  These are taught to be used in amounts ranging from 0.5-5% [0522]
Regarding claim 21: Geffroy teaches that dyestuff can be added in amounts ranging from 0.1-6%.  A taught an exemplified dyestuff is a water-soluble dye, specifically DC Red 33.
Regarding claims 14 and 17: Geffroy teaches that stabilizers are present in the composition and these are chosen from surfactants and/or hydrophilic gelling agents (Abs).  Geffroy teaches that emulsifying surfactants with an HLB greater than or equal to 8 can be effectively used [0377] and these are used in amounts ranging from 0.1-20% [0371].  The surfactants maybe chosen from anionic and nonionic surfactants (Geffroy – claim 2).

EO, Stearate 100 EO, laurate 20 EO, laurate 40 EO, distearate 150 EO [0386] and sorbitan stearate 20 EO, thus the use of any of these surfactants, such as sorbitan stearate 20 EO is prima facie obvious.
	Regarding claim 18: Geffroy teaches that suitable anionic surfactants include sodium stearate and Geffroy teaches that these can be used in amounts ranging from 1-10% [0373 and 0420].
	While Geffroy fails to teach a single embodiments with all the claimed elements, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. AG. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is... a person of ordinary creativity, not an automaton.” Id. at 1742.  Consistent with this reasoning, it would have been prima facie obvious to have selected the various combinations of various disclosed ingredients (silicone resin, silicone oil, volatile oil, first hydrocarbon oil, 2nd hydrocarbon oil, and nonionic or anionic surfactants) discussed by the Examiner above to arrive at compositions “yielding no more than one would expect from such an arrangement.”

Claims 1-2, 4-15, 17-22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geffroy (US 2013/0280197) as applied to claims 1-2, 4-15, 17-22 and 24 above, and further in view of L’Alloret (US 2002/0197231).

L’Alloret teaches bath compositions comprising hydrophilic gelling agents which can be selected from Simulgel 600 and Hostacerin AMPS (ammonium polyacryloyldimethyl taurate) [0220]
One of skill in the art would recognize Hostacerin AMPS and Simulgel 600 to be art recognized equivalent hydrophilic thickening polymers, therefore, it would have been prima facie obvious to substitute the Simulgel 600 of Geffroy with Hostacerin AMPS with as its prima facie obvious to substitute on art recognized equivalent for the other.  One of skill in the art would have a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As recognized by MPEP §2144.06, it is prima facie obvious to substitute art-recognized equivalents, and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 

Claims 1-2, 4-15, 16, 17-22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geffroy (US 2013/0280197) as applied to claims 1-2, 4-15, 17-22 and 24 above, and further in view of Deckner (US 5,824,666).
As discussed above, Geffroy makes obvious all the limitations of claims 1-2, 4-15, 17-22 and 24, however, Geoffrey does not teach the composition to comprise laureth-2.
It is noted that Geffroy also teaches that an emulsifying surfactant having an HLB of less than 8 can also be used [0378].
Deckner discloses cosmetic compositions in the form of oil in water emulsions and teaches that the blend of high HLB nonionic surfactants and low HLB nonionic surfactant provides compositions having enhanced emulsion stability (Col. 12, lines 60-67 and Col. 2, lines 20-25).  High HLB surfactants are those with HLB of 8-10 and low HLB are those with an HLB of 1 to less than 6, suitable low HLB surfactant include laureth-2 (Col. 13, lines 1-50).

New Rejections
Claim Rejections - 35 USC § 103
Claims 1-2, 4-12, 14, 17, 19-22 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Cavazzuti (WO 2010/149493) and Geffroy (US 2013/0280197).
Cavazzuti discloses a cosmetic composition comprising a styrene/acrylate copolymer and a silicone resin. The composition is for caring for or making up the skin , including the lips (Pg. 1).
Regarding claims 1 and 22: Cavazzuti teaches that the  composition can be in the form of an emulsion, such as an oil-in-water emulsion wherein the water is present in amounts ranging from 10-95% (Pg. 33).
Regarding claim 1, 4-6 and 24: Cavazzuti teaches a suitable silicone resin for use include trimethylsiloxysilicate such as KF-7312J and DC749 (shown by the instant specification to be forms conveyed in a solvent) and these resins can be used in amounts ranging from 3-25% (Pg. 6 and 10).
Regarding claims 1 and 7-9: Cavazzuti further teaches that composition to advantageously comprise at least one non-volatile oil selected from hydrocarbon-based oil and/or silicone oils and/or fluoro oils (Pg. 19).  Suitable hydrocarbon based oils for use include octyldodecanol (Pg. 21).  A suitable non-volatile silicone oil includes phenyl silicone oils (Pg. 22), suitable phenyl silicone oils in include Belsil PDM 1000 (Pg. 26), thus the use of both is prima facie obvious as they are both contemplated by the art and it must be remembered that “[w]hen a patent simply arranges old elements with each performing 
Regarding claim 1: Cavazzuti teaches that the composition may comprise a volatile oil (silicone, hydrocarbon, fluoro or mixtures thereof) (Pg. 29), these can be used in amounts of 5-50% and a suitable oil include isododecane (Pg. 29-31), thus the use of isododecane in the taught amounts is prima facie obvious as its expected to yield no more than one would expect from such an arrangement.  
The prior art makes obvious the use of 3-25% of a silicone resin and 5-50% volatile oil, which provides a ratio that overlaps with greater than or equal to 1 as recited by the instant claim.
Regarding claim 21: Cavazzuti teaches the composition to comprise at least one dyestuff, such as pigments, nacres and exemplifies the use of Red 7 (Pg. 31).
Regarding claim 25: Cavazzuti does not the presence nor teaches adding an alkyl cellulose in to the composition , thus the composition is considered to be alkyl cellulose free.
However, Cavazzuti does not teach the composition to comprise the 0.1-15% of non-ionic hydrocarbon based surfactant with an HLB of greater than or equal to 8 (instant claims 14 and 17) and a hydrophilic thickening agent.
Geffroy discloses a cosmetic composition for making up and/or caring for the skin and lips comprising in a physiologically acceptable medium, at least 5% water, at least one first hydrocarbon-based non-volatile oil chosen from at least C10-C26 monoalcohols, non-volatile oil chosen from silicone oils and/or fluoro oils or hydrocarbon-based oils other than the first oil; and hydrophilic gelling agents (Abs and Geffroy – claim 1).  Geffroy teaches the composition to be in the form of oil-in-water emulsions (Geffroy – claim 4).  Geffroy teaches the composition to comprise 15-50% of water [0612 and Geffroy – claim 13).
Geffroy teaches that a suitable first hydrocarbon oil for use includes octyldodecanol (Geffroy – claim 10) and teaches this to be a preferred oil [0108], taught to be used in amounts ranging from 5-75% and 10-40% [0116].  Geffroy teaches that this oil imparts suppleness and comfort to the deposit formed with the composition [0102].
Geffroy teaches that in a preferred embodiment the 2nd non-volatile oil is a phenyl silicone oil [0122 and Geffroy – claim 8] and a preferred oil is Belsil PDM 1000 (trimethylsiloxyphenyl dimethicone) 
Geffroy teaches the composition can further comprise at least one silicone resin [0618].  In a preferred embodiment an MQ resin is used, such as those of the trimethylsiloxysilicate type.  Mention can be made of those sold under KF-7312J.  These silicone resins are taught to be used in amounts ranging from 0.5-20% [0685].
Geffrey teaches that additional oils can be added, such as volatile oils [0241-0242].  The volatile oil is preferably apolar and can be especially chosen from isododecane [0247-0250], these volatile oils can be present in amounts ranging from 0.5-20% [0252].
Geffroy teaches that hydrophilic gelling polymer can be added, such as Simulgel 600 or Aristoflex HMS [0432 and 0434], both taught by the instant specification to be hydrophilic thickening polymers.  These are taught to be used in amounts ranging from 0.5-5% [0522]
Geffroy teaches that dyestuff can be added in amounts ranging from 0.1-6%.  A taught an exemplified dyestuff is a water-soluble dye, specifically DC Red 33.
Geffroy teaches that stabilizers are present in the composition and these are chosen from surfactants and/or hydrophilic gelling agents (Abs).  Geffroy teaches that emulsifying surfactants with an HLB greater than or equal to 8 can be effectively used [0377] and these are used in amounts ranging from 0.1-20% [0371].  The surfactants maybe chosen from anionic and nonionic surfactants (Geffroy – claim 2).
Geffroy teaches that suitable nonionic surfactants include alkyl and polyalkyl esters of poly(ethylene oxide) that are preferably used include those with a number of ethylene oxide (EO) units ranging from 2 to 200. Examples that may be mentioned include stearate 40 EO, stearate 50
EO, Stearate 100 EO, laurate 20 EO, laurate 40 EO and distearate 150 EO [0386], thus the use of any of these surfactants, such as stearate 40 EO is prima facie obvious.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cavazzuti with those of Geffroy.  A skilled artisan would have been motivated to add 0.1-20% of a stabilizing surfactant, such as stearate 40 EO, to 
Regarding claims 1 and 10-12: : A skilled artisan would have been further motivated to use octyldodecanol in the composition of Cavazzuti in amounts of 5-75% or 10-40% [0116] as Geffroy teaches that this oil in these amounts imparts suppleness and comfort to the deposit formed with the composition [0102] and use the Belsil PDM 1000 (trimethylsiloxyphenyl dimethicone) in amounts ranging from 10-40% or 15-30% as Geffroy teaches these concentration ranges to be suitable for use when combining octyldodecanol and trimethylsiloxyphenyl dimethicone. One of skill in the art would have a reasonable expectation of success as its prima facie obvious to pursue the known options with in the technical grasp of the skilled artisan to achieve predicable results and it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” 
Regarding claims 19-20: A skilled artisan would have been motivated to further add 0.5-5% of a stabilizing agent such as a hydrophilic gelling polymer can be added, such as Simulgel 600 or Aristoflex, to provide the composition with stability.  One of skill in the art would have a reasonable expectation of success as Cavazzuti teaches that thickeners (Pg. 32) can be added, Geffroy teaches that stabilizers can include combination of surfactants and hydrophilic gelling agents [0371] and both Cavazzuti and Geffroy teaches cosmetic composition for making up and/or caring for the skin and lips in the form of oil in water emulsions which comprise octyldodecanol, trimethylsiloxyphenyl dimethicone, isododecane, pigments and silicone resins and it must be remembered that “[w]hen a patent simply arranges old elements with each 
Regarding the elected species of pigment, Red 33, Geffroy teaches that Red 33 is a pigment well known to be used in cosmetic composition for making up and/or caring for the skin and lips, thus it would have been obvious to use the elected pigment in the composition of Cavazzuti as its prima facie obvious for skilled artisan to pursue the known options within his or her own technical grasp to achieve the predictable result of formulating a cosmetic composition for making up and/or caring for the skin and lips comprising a pigment.

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613